Exhibit 3.6 ROSS MILLER Secretary of State 206 North Carson Street Carson City, Nevada 89701-4299 (775) 684 5708 Website: www.nvsos.gov Articles of Incorporation (PURSUANT TO NRS CHAPTER 78) Filed in the office of /s/ Ross Miller Ross Miller Secretary of State State of Nevada Document Number 20080503070-85 Filing Date and Time 07/29/2008 2:22 PM Entity Number E0481142008-9 USE BLACK INK ONLY - DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY 1. Name of AMBICOM ACQUISITION CORP. Corporation: 2. Registered £ Commercial Registered Agent: Agent for Service Name of Process: (check only one box) T Noncommercial Registered AgentOR (name and address below) £ Office or Position with Entity (name and address below) P. HARTLEY Name of Noncommercial Registered Agent OR Name of Title of Office or Other Position with Entity 3650 JEWEL CAVE DR. LAS VEGASNevada 89122 Street Address City Zip Code Nevada Mailing Address (if different from street address) City Zip Code 3. Authorized Stock: (number of shares corporation is authorized to issue) Number of shares with par value: 75,000,000 Par value per share: $ 0.001 Number of shares without par value -0- 4. Names and Addresses of the Board of Directors/Trustees: (each Director/Trustee 1) LYNN TANNER Name 3650 JEWEL CAVE DR LAS VEGASNV89122 Street Address City StateZip Code must be a natural person at least 18 years of age; attach additional page if more than two 2) Name directors/trustees) Street Address City StateZip Code 5. Purpose: (optional; see instructions) The purpose of the corporation shall be: Any lawful purpose under Nevada law 6. Name, Address P. HARTLEY /s/ P. Hartley and Signature of Incorporator: (attach additional page if more than one incorporator) Name 3650 JEWEL CAVE DR. Address Incorporator Signature LAS VEGASNV89122 City StateZip Code 7. Certificate of Acceptance of Appointment of Registered Agent: I hereby accept appointment as Registered Agent for the above named Entity. /s/ P. Hartley Date 7-29-08 Authorized Signature of Registered Agent or On Behalf of Registered Agent Entity This form must be accompanied by appropriate fees. Nevada Secretary of State NRS 78 Articles Revised on 7-1-08
